DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11,15,16 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination receiving audio packets for a group call, the audio packets intended for a plurality of mobile devices; determining geographic location information including a geographic location of each of the plurality of mobile devices; and dividing the plurality of mobile devices into a plurality of created echo-free virtual groups as a function of the geographic location information in a manner to avoid echo between ones of the plurality of mobile devices co-located near one another; transmitting the audio packets to the plurality of echo-free virtual groups.

Regarding claim 23, the prior art of record fails to teach or suggest alone, or in combination receive, via an input port, audio packets for a group call, the audio packets intended for a plurality of mobile devices; determine geographic location information including a geographic location of each of the plurality of mobile devices; divide the plurality of mobile devices into a plurality of created echo-free virtual groups as a function of the geographic location information in a manner to avoid echo between ones of the plurality of mobile devices co-located near one another; transmit, via an output port, the audio packets to the plurality of echo-free virtual groups.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648